 
Exhibit 10.1
 
CONFIDENTIAL TREATMENT REQUESTED.
Confidential portions of this document have been redacted and have been
separately filed with the Commission.
 
 
TRADING ADVISORY AGREEMENT BETWEEN BLACKWATER CAPITAL MANAGEMENT, LLC
AND ADF TRADING COMPANY IV, LLC DATED JUNE 1, 2010.
 

   
THIS TRADING ADVISORY AGREEMENT, made and effective the 1st day of June 2010 by
and between:
   
Blackwater Capital Management, LLC
36 Cattano Ave, Suite 601
Morristown, NJ 07960
(herein, “Blackwater”)
  and
 
   
ADF Trading Company IV, LLC
1230 Peachtree Street, N.E.
Suite 1750
Atlanta, GA 30309
(herein, the “Client”)
 
RECITALS
  A.
The Client desires to engage Blackwater as a trading advisor and Blackwater is
willing to provide trading advisory services upon the terms and conditions set
forth herein.
  B.
Blackwater is registered with the Commodity Futures Trading Commission (“CFTC”)
as a commodity trading advisor (“CTA”).
  C.
Blackwater has filed an exemption notice with the CFTC in connection with
providing trading advisory services to clients deemed to be “qualified eligible
persons” as defined under CFTC Regulation 4.7.
  NOW, THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the receipt and sufficiency of which the
parties hereby acknowledge, the parties agree as follows:   1.
The Account.
   
A.   Authorization. The Client authorizes Blackwater to buy, sell or otherwise
trade in commodity futures contracts, forward contracts and/or foreign exchange
(herein, the “Commodity Interests”) and to make or take delivery in fulfillment
of same, out of the funds in an account managed by Blackwater (the “Account”).
Prior to the Client’s acceptance of trading advice from Blackwater in accordance
with this Agreement, the Client shall deliver to Blackwater a trading
authorization in the form of Appendix A hereto appointing Blackwater as an agent
of the Client as attorney-in-fact for such purpose.
 

 
 
Exhibit 10.1
-1-

--------------------------------------------------------------------------------

 

     
B.   Establishment of Account. The Client and Blackwater will execute any
documents as may be necessary to open and maintain the Account, including the
opening of (i) an account for the trading of Commodity Interests for the Client
with broker(s) selected by Blackwater and approved by the Client (herein, the
“Broker” or “Brokers”); and/or (ii) a foreign exchange account for the trading
of foreign currency forward contracts with a foreign exchange dealer selected by
Blackwater and approved by the Client (herein, “Forex Dealer”). The Brokers and
Forex Dealer, as may be changed from time to time, are referred to collectively
in this Agreement as the “Account Custodian(s).” The selection of the Account
Custodians may be changed by the Client from time to time provided that the
terms of any related agreement must be acceptable to Blackwater. The Client
shall instruct the Account Custodians to provide Blackwater with all copies of
statements related to the Account, including account opening papers.
   
C.   Account Size. The amount of capital committed to the Account for trading
(herein, “Nominal Account Size”) will be initially $[*], comprised of actual
funds of $[*] and notional funds of $[*]. Thereafter, the Account’s “Nominal
Account Size” shall mean the amount of capital committed to the Account for
trading and will include all cash and cash equivalents, accrued interest,
notional funds, if any, and the market value of all open positions less any
costs or expenses that would be payable with respect to the closing of each open
Commodity Interest position including, but not limited to, any brokerage
commissions, exchange, NFA, give-up fees and storage, demurrage and insurance
costs (herein, collectively “Transaction Costs”). The market value of an open
Commodity Interest position will be determined in accordance with Section 4B
below. The Nominal Account Size will be the amount used to determine positions
held by the Account. The Client will give Blackwater at least fifteen (15) days
prior notice of all withdrawals and additions to the Account, including any
change in the Account’s notional funds, and will try to make all such additions,
withdrawals and changes as of the last day of a month. The Client will not (i)
make a partial withdrawal if the withdrawal reduces the Nominal Account Size to
less than $[*] or (ii) withdraw actual and/or notional funds in different
proportions without the consent of Blackwater.
  2.
Services of Blackwater.
   
A.   Functions of Blackwater. Blackwater will use its best judgment and efforts
in the Client’s interest in the management of the Account.
   
B.   Type of Program. Blackwater shall manage the Account in accordance with the
program described disclosed by Blackwater in its CTA Disclosure Document,
Disclosure Brochure, or other written materials prepared by Blackwater, that is
provided to the Client (as such may be amended from time to time).
   
C.   Activities of Brokers. Blackwater has no responsibility for the activities
of the Client’s execution brokers, clearing brokers, and/or any Account
Custodians, including, without limitation, executions of the Commodity Interest
transactions after orders are transmitted by Blackwater, payment of brokerage
commissions, confirmations of transactions to the Client, transmittal of monthly
account statements to the Client, margin requirements, or custody over the
funds, Commodity Interests, or assets in the Account.
   
D.   Sole Responsibility for Account. The Client will not authorize any other
party to enter orders for the Account during the term of this Agreement.
  3.
Communications to Custodians. The Client hereby authorizes Blackwater to
communicate, as required, all orders for the Account to any execution broker and
Account Custodian and they are hereby authorized to accept and execute all such
orders.
  ____________________ * Confidential material redacted and filed separately
with the Commission.

 
 
Exhibit 10.1
-2-

--------------------------------------------------------------------------------

 

    4.
Compensation.
   
A.   Payment of Management Fee. The Client will pay Blackwater a management fee
equal to [*]% of the Nominal Account Size of the Account (annualized). The
management fee will be an amount equal to [*]% annualized, payable monthly in
arrears at the rate of [*] of [*]% based on the net asset value of the Client as
calculated of the first day of each month, before accounting for any additions
or withdrawals to the Account. If this Agreement is terminated on a date other
than the end of a calendar month, the management fee described above shall be
determined as if such date were the end of a month, but such fee shall be
prorated based on the ratio by which the number of business days in the month
through the date of termination bears to the total number of business days in
the month. The management fee will be prorated in the same manner if Blackwater
begins trading the Account on a day other than the first business day of the
month.
   
B.   Incentive Fee. The Client will pay Blackwater an incentive fee equal to
[*]% of the Net Profit (as defined in Section 4C) earned with respect to the
Account (annualized). Except as provided in Section 5D below, the incentive fee
shall accrue monthly and be payable on a quarterly basis. If this Agreement is
terminated on any day that is not the end of a calendar quarter, the incentive
fee shall be computed as if the effective date of termination were the last day
of the current calendar quarter.
   
C.   Net Profit or Loss. Net Profit or Loss will equal:
   
(i)   the net realized gain or loss from closed and completed Commodity Interest
transactions in the incentive period (net of all transaction costs) for the
Account;
   
(ii)   plus or minus the increase or decrease in the market value of open
Commodity Interest positions in the incentive period less the transaction costs
associated with these open positions. The market value of an equity or commodity
futures contract traded on a commodity futures exchange shall mean the
settlement price on the exchange on which the particular Commodity Interest or
contract is traded by Blackwater on the day with respect to which market value
is being determined, provided, that if a contract could not be liquidated on
such day due to the operation of daily limits or other rules of the exchange
upon which that contract is traded or otherwise, the settlement price on the
first subsequent day on which the contract could be liquidated shall be the
market value of such contract for such day, or such other value as Blackwater
may deem fair and reasonable. The market value of a commodity forward contract
shall mean its market value as determined by Blackwater on a basis consistently
applied. In the event of spread positions that are not settled simultaneously,
Blackwater will make an adjustment to keep the positions in parity;
   
(iii)   less the carryforward of cumulative Net Loss since the last preceding
period for which an incentive fee was payable (herein, “Net Loss Carryforward”);
and
   
(iv)   interest income is excluded from Net Profit.
   
Any excess gain remaining after such deductions will be the Net Profit. Any
amount of loss resulting after such deductions will be the Net Loss. In the
event of Net Loss, Blackwater is entitled to retain any incentive fee previously
paid. Blackwater will provide the Client with a statement detailing how such Net
Profit or Loss was determined and a calculation of annual incentive fee due, if
any.
   
D.   Reduction of Carryforward. If the Client has an outstanding Net Loss
Carryforward with respect to the Account when it withdraws a portion of the
capital in the Account, including a reduction in notional funds, the amount of
the Net Loss Carryforward for incentive fee calculation purposes will be reduced
in direct proportion to the amount of capital withdrawn.
  ____________________ * Confidential material redacted and filed separately
with the Commission.

 
 
Exhibit 10.1
-3-

--------------------------------------------------------------------------------

 

     
E.   Payment of Fees. The Client agrees to execute a fee payment authorization
in the form attached hereto as Appendix B instructing the Account Custodian to
pay to Blackwater the management and/or incentive fees due to Blackwater from
the Account as invoiced to the Account Custodian indicating the fees calculated
in accordance with this Agreement.
  5.
Representations by Blackwater. Blackwater represents and warrants to the Client
that:
   
A.   Blackwater is a limited liability company validly existing under the laws
of Delaware.
   
B.   Blackwater is registered with the CFTC as a CTA and is a member of the
National Futures Association (“NFA”).
   
C.   Blackwater has filed an exemption notice with the CFTC with respect to
providing trading advisory services to clients deemed to be “qualified eligible
persons” as defined in CFTC Regulation 4.7. As such it is not required to file a
Disclosure Document with the CFTC or NFA.
   
D.   The above representations and warranties are continuing in nature during
the term of this Agreement, and if at any time any event occurs that makes any
of the foregoing not true, Blackwater will promptly notify the Client.
  6.
Representations by the Client. The Client represents and warrants to Blackwater
that:
   
A.   The Client is knowledgeable about the trading of Commodity Interests and
understands that trading in such instruments is highly speculative and that the
risk exists of substantial losses which could exceed the Nominal Account Size.
   
B.   The Client is a “qualified eligible person” as defined in CFTC Regulation
4.7.
   
C.   The Client has significant additional resources beyond the Nominal Account
Size of the Account and any funds that may in the future be committed to the
Account and all funds in the Account represent risk capital to the Client.
   
D.   The Client is not subject to the Employee Retirement Income Security Act of
1974 (“ERISA”).
   
E.   No party other than the Client has an interest in the Account; all the
information relating to the Client given to Blackwater in connection with the
opening of the Account is full, complete and accurate and Blackwater may rely on
such information until it receives written notice from the Client of any
changes.
   
F.   Client had received and reviewed Blackwater’s Disclosure Document or
Disclosure Brochure and fully understands the information disclosed therein,
including without limitation, the risks associated with the investment strategy
to be utilized for the Account.
   
G.   The above representations and warranties are continuing in nature during
the term of this Agreement, and if at any time any event occurs that makes any
of the foregoing not true, the Client will promptly notify Blackwater.
  7.
Non-Exclusive Advice. Blackwater’s services to the Client are not exclusive and
Blackwater shall be free to render similar services to others, even if based
upon the same or similar advice.
 

 
 
Exhibit 10.1
-4-

--------------------------------------------------------------------------------

 

    8.
Parallelism. Blackwater will use its best efforts to trade client accounts that
utilizes the same trading program as that of the Account, in a parallel manner
so as to (i) allocate execution prices for any purchase or sale of all Commodity
Interests between all accounts on a pro rata basis; and (ii) maintain the same
position in all accounts for particular Commodity Interests. Blackwater may
trade the Account and another account in a non-parallel manner if, among other
reasons (i) the owner of either account instructs Blackwater to trade different
commodities for its account or use a different program or trading policy for the
account other than the program or trading policy used for the Account; or (ii)
Blackwater decides not to trade certain Commodity Interests for either account
based on the amount of equity in a respective account.
  9.
Liability for Losses. Blackwater will not be liable for any losses in the
Account resulting from Blackwater’s trading strategy and will be liable only for
those losses incurred as a result of errors committed or caused by Blackwater,
its principals and/or employees in communicating improper trading orders to a
Broker or Account Custodian.
  10.
Term and Termination. This Agreement shall continue from the date of execution
until it is terminated upon the conditions indicated in Section A below.
   
A.   Termination. This Agreement shall terminate:
   
(i)   immediately, upon written notice if the Client or Blackwater is dissolved
or terminated; or
   
(ii)   at the discretion of either party as at the last day of any month
(herein, “effective termination date”) upon at least forty-five (45) days’ prior
written notice to the other party.
   
B.   Acts Upon Termination. Blackwater will close out all open positions in the
Account in an orderly manner after Blackwater’s issuance or receipt of a notice
of termination. The Client acknowledges that in certain circumstances Blackwater
may not be able to close all positions by the effective termination date.
  11.
Speculative Position Limits. If Blackwater (either alone or aggregated with the
positions of any other person if such aggregation shall be required by the
Commodity Exchange Act, the CFTC or any other regulatory authority having
jurisdiction) shall exceed applicable limits in any Commodity Interests traded
for the Client, Blackwater shall immediately take such action as Blackwater may
deem fair and equitable to comply with the limits. If such limits are exceeded
by the Client, the Client may require Blackwater to liquidate positions as
required.
  12.;
Notices. Any communication, notice or demand pursuant to this Agreement shall be
in writing and delivered by courier service, postage prepaid mail, with receipt
requested, fax, or other similar means and shall be effective upon actual
receipt by the party to which such notice shall be directed, addressed as
follows:
   
If to Blackwater, at:
   
Blackwater Capital Management, LLC
36 Cattano Ave, Suite 601
Morristown, NJ 07960

Attention: Jeff Austin
   
If to the Client, at:
   
ADF Trading Company IV, LLC
1230 Peachtree Street, N.E., Suite 1750
Atlanta, GA 30309

 
 
Exhibit 10.1
-5-

--------------------------------------------------------------------------------

 

    13.
Confidentiality. Blackwater and the Client will keep confidential the terms of
this Agreement and each transaction hereunder, and all related agreements,
business practices, financial data, procedures and policies hereunder or
otherwise relating to either of them or their affiliates that are not publicly
available (herein, “Confidential Information ”). The parties shall keep
Confidential Information in strictest confidence except to the extent necessary
for purposes of this Agreement to communicate it to Blackwater’s officers,
employees and counsel or to any broker, Account Custodian, or service provider
for the Client, or except as required by applicable law or regulation. The
obligations of the parties pursuant to this Section shall survive termination of
this Agreement.
  14.
Indemnification.
   
A.   Client’s Indemnification of Blackwater. The Client will indemnify, defend
and hold harmless Blackwater from and against any and all losses, claims,
damages, liabilities, costs and expenses (including reasonable attorneys’ fees
and any amounts paid in settlement; provided, that the Client shall have
approved such settlement) resulting from a demand, claim, lawsuit, action or
proceeding relating to this Agreement or the advisory services for the account,
except that the Client shall not indemnify and hold harmless Blackwater for any
loss, claim, damage, liability, cost or expense relating to, based upon, or
arising out of; (i) an act or omission by Blackwater constituting gross
negligence or misconduct or an action or omission taken otherwise than in good
faith and in a manner reasonably believed to be in, or not opposed to, the best
interests of the Client, or (ii) a material breach of any warranty,
representation or provision on the part of Blackwater contained in this
Agreement or any fiduciary obligation to the Client.
   
B.   Definition of Blackwater. For the purposes of Section 14A above, the
“Blackwate” shall include its directors, officers, shareholders, employees and
agents.
   
C.   Blackwater’s Indemnification of the Client. Blackwater will indemnify,
defend and hold harmless the Client, and its directors, officers, shareholders,
employees and agents from and against any and all losses, claims, damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and any
amounts paid in settlement; provided, that Blackwater shall have approved such
settlement) resulting from a demand, claim, lawsuit, action or proceeding
relating to any action or omission of Blackwater pursuant to this Agreement,
provided that the action or omission (i) constituted gross negligence or
misconduct or an action or omission taken otherwise than in good faith and in a
manner reasonably believed to be in, or not opposed to, the best interests of
the Client, or (ii) a material breach of any warranty, representation or
provision on the part of Blackwater contained in this Agreement, or any
fiduciary obligation to the Client.
   
E.   Standard for Indemnity. Any indemnification required by this Section 14,
unless ordered or expressly permitted by a court, will be made by the
indemnifying party only upon a determination by independent legal counsel
mutually agreeable to the parties hereto in a written opinion that the conduct
which is the subject of the claim, demand, lawsuit, action or proceeding with
respect to which indemnification is sought meets the applicable standard set
forth in this Section 14.
   
F.   Notice of Claim. Promptly after receipt by the party seeking
indemnification under this Agreement of notice of any demand, claim, lawsuit,
action or proceeding, that party will notify the indemnifying party in writing
of the commencement thereof if a claim in respect thereof is to be made under
this Agreement and the indemnifying party shall be entitled to participate
therein and, to the extent that the indemnifying party may wish, to assume the
defense thereof, with counsel selected by the indemnifying party and approved by
the indemnified party (provided that approval may not be unreasonably withheld).
After notice from the indemnifying party to the indemnified party of the
indemnifying party's election so to assume the defense thereof, the indemnifying
party shall not be liable to the indemnified party under this Section for any
legal or other expenses subsequently incurred by the indemnified party in
connection with the defense thereof, unless (i) the indemnifying party approves
the employment of separate counsel by the indemnified party, or (ii) the action
has been brought against both the indemnified party and the indemnifying party
and the indemnified party's counsel has advised it that it has legal defenses
different from or in addition to those of the indemnifying party (it being
understood, however, that the indemnifying party shall not be liable for legal
or other expenses of more than one separate firm of attorneys for the
indemnified party, which firm shall be designated in writing by the indemnified
party).

 
 
Exhibit 10.1
-6-

--------------------------------------------------------------------------------

 

    15.
Contract Terms To Be Exclusive. This Agreement contains the sole and entire
agreement between the parties and supersedes any and all other agreements
between the parties relating to the subject matter hereof.
  16.
Governing Law. This Agreement and performance hereunder and all suits and
special proceedings hereunder shall be construed in accordance with the laws of
the State of New Jersey.
  17.
Assignability. This Agreement shall be binding on and inure to the benefit of
the respective parties hereto and their successors and assigns. No party shall
assign the rights or delegate the duties pursuant to this Agreement without the
prior written consent of the other party.
  18.
CFTC Disclosure. The following disclosure is provided in CFTC Regulation 4.7
with respect to account of “qualified eligible persons”:
   
PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE DOCUMENTS. CONSEQUENTLY, THE COMMODITY FUTURES
TRADING COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS
BROCHURE OR ACCOUNT DOCUMENT.
  19.
Waiver. The waiver by any party of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach by either
party.
  20.
Severability. If any provision of this Agreement or its application to any party
or circumstance shall be invalid, illegal, or unenforceable to any extent, the
remainder of this Agreement and its application shall not be affected and shall
be enforceable to the fullest extent permitted by law.
  21.
Headings. Headings in this Agreement are for the convenience of the parties only
and are not intended to be part of or to affect the meaning or interpretation of
this Agreement.
  22.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

 
 
Exhibit 10.1
-7-

--------------------------------------------------------------------------------

 

      IN WITNESS WHEREOF, the parties have set their hands and seals on the day
first written above.       BLACKWATER CAPITAL MANAGEMENT, LLC         By:  /s/
Jeff Austin     Jeff Austin, Managing Member         CLIENT         By:  /s/
Adam Langley     Adam Langley, Senior Vice President  

 
 
Exhibit 10.1
-9-

--------------------------------------------------------------------------------

 

      Appendix B   FEE PAYMENT AUTHORIZATION   To:     Newedge USA, LLC   You
are hereby fully empowered and authorized to withdraw and pay funds, at the
direction of Blackwater Capital Management, LLC (“Blackwater“) from the
undersigned account established and maintained with your firm for the payment of
certain management fees and/ or incentive fees or both.   It is understood and
agreed that you shall not be required to pay any funds as a result of
Blackwater’s instructions if there are not sufficient funds in the account.  
You are under no obligation to determine the accuracy or appropriateness of
Blackwater’s statement; rather, you may rely and act upon Blackwater's statement
without further inquiry.   You shall be indemnified and held harmless by the
undersigned and Blackwater from any loss suffered or liability incurred by
reason of any act or omission made in compliance with the authorization
contained herein.   The authority and indemnification hereby conferred shall
remain in full force and effect unless and until expressly revoked or modified
by you at least five (5) business days prior to the date any proposed revocation
or modification is to become effective.         /s/ Adam Langley     Adam
Langley, Senior Vice President         Acknowledged and agreed by:      
Blackwater Capital Management, LLC         /s/ Jeff Austin     Jeff Austin,
Managing Member  

 
 
Exhibit 10.1
-10-

--------------------------------------------------------------------------------

 